PER CURIAM
Relator, an inmate at the Snake River Correctional Institute (SRCI), appeals from a judgment dismissing his petition for an alternative writ of mandamus against the superintendent of the SCRI. We affirm.
For purposes of review, the circumstances in this case are identical to those in Haas v. Hathaway, 144 Or App 478, 928 P2d 331 (1996). Relator argues that ORS 137.3701 requires respondent to credit relator for the time that he spent in the sexual offender treatment program at the Oregon State Hospital as a condition of probation.2 We rejected that argument in Haas, explaining that “ORS 137.370 does not apply to time served as a condition of probation, no matter where that time is served.” Id. at 482. The trial court did not err.
Affirmed.

 ORS 137.370 was amended by Oregon Laws 1995, chapter 657, section 20, effective July 18,1995. Those amendments do not affect our decision here.


 Relator does not argue that ORS 137.550(6) requires that he be credited for the time he spent at the Oregon State Hospital. Accordingly, we do not consider that question.